Citation Nr: 1431522	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral foot gouty arthritis, prior to June 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to November 1973 and from July 1977 to August 1977. 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the RO which denied an increased rating for gouty arthritis of the feet, then currently rated at 20 percent. 

In March 2007 the Board denied the Veteran's claim and he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an July 2008 joint motion, the Court, in part, vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in November 2008, September 2009, and again in June 2010. 

By rating action in November 2010, the RO assigned an increased rating of 40 percent for bilateral gouty arthritis; effective from June 23, 2010.  38 C.F.R. § 3.400(o)(2).  As a 40 percent evaluation was the rating specifically requested by the Veteran on appeal, and he has not expressed dissatisfaction with the 40 percent rating assigned, consideration of a higher evaluation is not warranted in this case.  AB v. Brown, 6 Vet. App. 35 (1993).  However, as the 40 percent rating was not made effective from the date of his claim for increase, the Board must address whether the Veteran is entitled to a rating in excess of 20 percent from the date of his claim for increase to June 23, 2010. 

Thereafter, in April 2011, the Board denied entitlement to a disability rating in excess of 20 percent prior to June 23, 2010.  The Veteran appealed that decision to the Court.  In a November 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board.  In June 2013 the Board again denied the Veteran's claim.  The Veteran appealed the denial to the Court and in January 2014 the Court issued an Order granting a Joint Motion for Remand, which served to vacate the Board's June 2013 decision and remand the matter back to the Board.





FINDING OF FACT

Prior to June 23, 2010, the Veteran's gouty arthritis is manifested by pain and occasional swelling in both great toes, but is not shown to be productive of definite impairment of health or severely incapacitating exacerbations three or more times a year; functional limitation due to pain, incoordination, fatigability, on repetitive use or during flare-ups to a degree commensurate with the criteria for the next higher rating was not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for bilateral gouty arthritis of the feet, prior to June 23, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5017-5002 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, prior to the initial adjudication of the Veteran's claim, a letter dated in June 2003 advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  Following the most recent vacatur by the Court, the Board notes that neither the Veteran nor his representative have identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded numerous VA examinations in connection with this appeal, most recently in May 2012.  The Board is aware of the argument previously before the Court that these VA examinations were inadequate for rating purposes.  However, the November 2012 Court Memorandum Decision specifically found this argument unpersuasive.  Following that Decision, neither the Veteran nor his representative have again alleged that any such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's bilateral foot gouty arthritis prior to June 23, 2010, as they include interviews with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that the bilateral foot gouty arthritis has worsened in severity since the May 2012 VA examination, since this claim is focused on a disability rating in excess of 20 percent, prior to June 23, 2010.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim prior to June 23, 2010, and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating for Bilateral Foot Gouty Arthritis

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

The Veteran argues that he has had chronic, incapacitating flare-ups of gouty arthritis in his feet three or more times a year for the past several years and believes that his symptoms more nearly reflect the criteria for a 40 percent evaluation since the date of his claim for increase, May 2003. 

Initially, the Board notes that the Veteran has multiple bilateral foot disabilities for which service-connection has been established, including status post bunionectomy, osteotomy and fusion of the left great toe, and hallux valgus of the right great toe associated with gouty arthritis of the feet; rated 10 percent and noncompensable, respectively.  The claims for increased ratings for these disabilities were adjudicated by the Board in March 2007, and were affirmed by the Court in July 2008.  Therefore, any symptoms or manifestations associated with these additional service-connected disabilities cannot be considered in adjudicating the claim for a higher evaluation for gouty arthritis of the feet. 

Additionally, the Veteran was recently assigned an increased rating to 40 percent for gouty arthritis by the RO in November 2010; effective from June 23, 2010.  38 C.F.R. § 3.400(o)(2).  As a 40 percent evaluation was the rating specifically requested by the Veteran on appeal, and he has not expressed dissatisfaction with the assigned rating, consideration of an evaluation in excess of 40 percent is not warranted in this case.  However, as the 40 percent rating was not made effective from the date of his claim for increase, the question remaining on appeal is whether he is entitled to a rating in excess of 20 percent prior to June 23, 2010. 

The Veteran's gouty arthritis is rated under Diagnostic Code (DC) 5002, for rheumatoid arthritis, which provides for a 100 percent evaluation for active disease process with constitutional manifestations associated with active joint involvement which is totally incapacitating.  A 60 percent evaluation is assigned when the disease process is less than that shown for a 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods.  A 40 percent evaluation is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or severely incapacitating exacerbations occurring three or more times a year.  A 20 percent evaluation is assigned for one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71a, DC 5017-5002. 

Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same chapter for evaluating musculoskeletal disabilities, 38 C.F.R. § 4.71a, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The American Heritage Dictionary defines "incapacity" as lack of capacity.  Capacity is defined as the ability to do something; faculty.  See The American Heritage Dictionary (Second College Ed. 1982) 650 and 236, respectively. 

Here, the Board finds that a disability rating in excess of 20 percent prior to June 23, 2010, is not warranted.  In reaching this decision, the Board has reviewed all the evidence of record, including the numerous VA and private outpatient notes for treatment from 2001 to the present, and the VA examinations conducted during the pendency of this appeal, dated in August 2003, May and August 2005, February 2009 and January 2010 (the May 2012 VA examination is dated outside the relevant temporal focus and, as such, will not be discussed).  While the evidence showed that the Veteran was treated for his service-connected bilateral foot disabilities and underwent multiple surgeries on his left great toe for bunionectomy and fusion of the metatarsophalangeal (MP) joint, the medical reports of record do not show definite impairment of health or any severely incapacitating exacerbations. 

The August 2003 VA examination found there was no swelling, or abnormal callus or positioning of the Achilles tendon of either foot.  At that time, the Veteran wore soft shoes without orthotics.  The only symptoms complained of was pain and it was not described by the Veteran or objectively supported by the examiner as causing severe impairment of health.  Moreover, there were no signs of incapacitating exacerbations.  In this regard, the Veteran did not complain that he had incapacitating exacerbations and the examiner did not describe incapacitating exacerbations.  The examiner did state that there is functional impairment in that the Veteran cannot do prolonged standing or walking for more than half an hour without resting.  Such impairment does not rise to the level of incapacitating exacerbations; it merely suggests some limitation in functional ability.  

During the May 2005 VA examination, the Veteran reported pain in both feet, primarily in the left great toe and first MP joint.  There was some limitation of motion in both ankles and the Veteran was able to perform only two repetitions of walking on the toes of his left foot.  The Veteran reported pain and redness after standing for more than an hour or when he forgets to take his medication.  Range of motion of the ankles and toes did not change after exercise and there was no flare-ups, increased fatigability or lack of endurance after walking on his toes.  The Veteran walked with a flat footed gait, but had normal pronation and supination at rest and when walking.  There were no neurological or vascular abnormalities in either foot, the Achilles tendons were aligned normally, and there was no change in the position of the toes or the well preserved arches with walking, standing, or squatting.  X-ray studies revealed a rudimentary bunion and calcaneal spur on the right foot and post operative changes at the first MP joint with appliances and a calcaneal spur on the left foot.  The diagnoses included gouty arthritis of the metatarsophalangeal joints of all interphalangeal joints of both feet.  The evidence of symptomatology reported and found on this examination does not objectively support a finding of definite impairment of health.  There are no constitutional symptoms, no anemia, and no weight loss.  Moreover, the Veteran did not report and the examiner did not find that there were any incapacitating exacerbations due to the gouty arthritis.  Again, there were just some functional limitations, this time with the Veteran able to walk for an hour before having pain.  

VA examination dated in August 2005 found no significant heat, redness, edema or swelling in the joints of either foot, and no vascular changes or ulcerations in the lower extremities.  The Veteran reported flare-ups about once a month, primarily involving his left great toe which last for two to three days.  He reported pain with ambulation or putting pressure on all of the great toes, which the examiner stated was typical for gouty flares.  At no time did the Veteran report being incapacitated due to the flare-ups or associated pain.  He reported that he does not take any medication during his flares.  In this respect, the Board notes the clinical findings in this examination were not materially different from those reported on VA examination in May 2005. 

Similarly, the Veteran's complaints and the clinical findings on VA examination in February 2009 and January 2010 were not materially different from the earlier examinations discussed above. 

When evaluated by VA in February 2009, the Veteran reported that while it was difficult to stand during acute flare-ups and that he tried to stay off his feet, he had not missed any work because of his gouty arthritis.  The Veteran reported that he did not use a cane, crutches, or other assistive devices to ambulate.  On examination, there was no heat, redness, or swelling in the joints of either foot.  His gait was very stiff at his feet when walking and he appeared to generate very little toe off.  His right foot gait was relatively normal.  There were calluses on the left and right MP joints, but no obvious bunions or any skin or vascular changes, and distal pulses were 2+, bilaterally.  The examiner commented that there was no painful motion, fatigue, weakness, or incoordination on repetitive testing.  The Veteran reported severe flare-ups about once a month.  During flare-ups he tries to stay off his feet and take the medications.  

When examined by VA in January 2010, the Veteran reported that he uses a cane during an acute attack which helped him off-load the big toe when walking.  He said that he stayed at home to rest and preferred not to go anywhere unless he absolutely had to.  The Veteran also reported that his position at the factory where he worked was eliminated and that he was recently laid off.  He said that he was not offered another position because of arm and back problems.  During the examination, the Veteran was well-nourished, well-developed and in no acute distress.  His gait was mildly antalgic and there was abnormal shoe wear pattern, bilaterally.  There was tenderness to palpation of both great toes and the metatarsal heads of the remaining toes, and mild erythema in both forefeet.  There was no effusion in either foot.  There was mild limitation of dorsiflexion with pain and full plantar flexion without pain, bilaterally.  There was no additional limitation of motion due to pain, fatigue, weakness or incoordination on repetitive movement.  On the three most recent VA examinations, the examiners indicated that the Veteran was not experiencing a flare-up and that they could not offer any opinion as to any additional impairment due to flare-ups. 

Additional medical reports showed that the Veteran was seen at the VA hospital for bilateral foot pain or left great toe pain on several occasions from May 2005 to December 2008.  Other than complaints of pain and occasional redness and tenderness, primarily in the left great toe, the treatment records did not show any significant abnormalities or functional impairment.  There was no edema, cyanosis, clubbing, acute inflammation, tenderness, or vascular changes on any of the VA medical reports.  Significantly, none of these VA treatment records show any objective evidence of symptomatology productive of definite impairment of health or any incapacitating exacerbations whatsoever.

The Board must also consider whether a higher disability evaluation is warranted prior to June 23, 2010, on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement or during a flare-up under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this regard, the examiners on the two most recent VA examinations in February 2009 and January 2010, indicated that the Veteran did not have any additional limitation of motion due to pain or due to fatigue, weakness, incoordination or pain on repetitive movement.  The examiners indicated that the Veteran was not experiencing a flare-up of symptoms when examined and, therefore, they could not offer an opinion as to whether there was any additional functional impairment during a flare-up, without resorting to speculation. 

Although the Veteran reports that he has flare-ups once a month which last from three to five days, he has never had a flare-up during any of the VA examinations or when seen by VA or his private healthcare providers on numerous occasions during the relevant temporal focus of this appeal.  In this respect, the Board remanded the appeal in September 2009 and June 2010, primarily to attempt to have the Veteran examined during a flare-up to obtain information concerning the extent of any additional functional impairment.  In July 2010, VA informed the Veteran that he was to seek medical attention at the outset of a flare-up, preferably at a VA medical facility, to determine the nature and extent of his disability.  In compliance with these directions, the Veteran presented himself to a VA emergency room on several occasions from June to October 2010, complaining that he was experiencing a flare-up of his gout.  However, other than some pain and occasional swelling in the left great toe, the objective findings on the several ER notes showed no significant abnormalities or impairment.  The Veteran was ambulatory and in no acute distress on each occasion and was never prescribed bed rest. 

Specifically, when seen on June 23, the Veteran had some redness but no swelling or tenderness in the left great toe. When seen on July 19, he had pain on motion of the left great toe, but there was no significant swelling, inflammation or other abnormalities. On August 6, the Veteran reported a flare-up in his left great toe and described his pain as an 8/10. However, the examiner indicated that there was no evidence of acute gout on examination. An ER note on September 13, showed the Veteran was ambulatory without obvious discomfort. There was no edema, cyanosis or clubbing in the lower extremities, and the first MP joints were not significantly inflamed or swollen. There was some pain on palpation of the first MP joints. When seen on October 15, there was some erythematous, tenderness, and swelling in the left great toe, but the Veteran was not in acute distress. 

Although the ER reports did not include any range of motion findings, the fact that the Veteran was able to walk into the ER without assistance on each occasion, demonstrated no objective evidence of any actual or functional impairment in his feet other than some tenderness and occasional swelling, primarily in the left great toe, and was not admitted or prescribed bed rest suggests that his symptoms were not significantly disabling.  Clearly, the ER notes did not reflect a severity of symptomatology productive of definite impairment of health or incapacitating exacerbations.  In sum, the evidence of record does not show any additional functional impairment associated with gouty arthritis of the feet commensurate with the criteria for an evaluation in excess 20 percent prior to June 23, 2010. 

The Board recognizes that the Veteran has chronic foot pain on a daily basis.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use to the degree necessary for the assignment of a higher evaluation.  As there is no objective evidence of any additional functional loss of use due to pain, on repetitive use, or with flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for the assignment of a higher evaluation. 

The Board does not dispute that the Veteran experiences pain and has increased difficulty with some daily activities during flare-ups.  However, a preference to staying off his feet and avoiding physical activities "unless" absolutely necessary, is not commensurate with an incapacitating episode for VA purposes.  Furthermore, the evidence does not show any additional impairment of health due to his gouty arthritis.  Prior to being laid off from work in 2009, the Veteran reported that he did not miss any time at work - even when he had a flare-up because of his gouty arthritis.  In short, there is no evidence that the Veteran symptoms were so severe at any time during the pendency of this appeal, that he lacked the capacity to ambulate or to perform the activities of daily living.  Absent objective evidence of any incapacitating episodes or definite impairment of health associated with his gouty arthritis of the feet, the Board finds no basis for the assignment of an evaluation in excess of 20 percent prior to June 23, 2010. 

In further support of his claim for a disability rating in excess of 20 percent prior to June 23, 2010, the Veteran and his wife have both submitted statements attesting to the severity of the bilateral foot gouty arthritis.  In this respect, the Veteran has consistently complained of pain all the time, gout attacks once a month that last a few days, physical deformities, difficulty standing and walking, and requiring the use of a cane.  (At the VA examinations, the Veteran described having attacks of gout monthly; however, he never reported being unable to walk or being incapacitated during these exacerbations.)  His wife, in a statement received in 2009, also recounts the Veteran's pain, the Veteran's big toe on his left foot sticking up, and needing a new pair of shoes every three to four months, because of the big toe.  She stated that the left foot swells and causes pain after he has been standing and walking on that foot.  His wife also stated that the Veteran has to sometimes sit around and do nothing because of the severe pain that is caused by the swelling of the gout and from his foot surgeries.  She claimed a VA doctor told her that the Veteran's right foot would also require an operation because of the gout. 

The Board notes that the Veteran and his wife are competent to provide such statements, as they are based on their personal experiences and observations.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, the Board finds the Veteran's wife's statements to be not credible because they are not supported by the medical evidence, to specifically include the statements the Veteran made to various medical personnel when seeking treatment for his gouty arthritis, or the findings made at VA medical appointments and examinations.  Moreover, the Veteran's wife's statements are not corroborated by the Veteran's own statements.  In this regard, the Veteran never reported being unable to walk; he only reported experiencing flare-ups with increased pain and difficulty walking.  At the August 2003 VA examination, it was noted that the Veteran is functionally impaired such that he cannot stand or walk for more than half an hour without a rest.  However, this is not the same as a severely incapacitating exacerbation, it is not bed rest prescribed by a physician, and it is not physical incapacity.  It is merely a break from prolonged physical activity during the day.  Moreover, it was not noted to be a requirement by any other treatment provider on any other subsequent medical record or examination report.  Notably, at the January 2010 VA examination, the Veteran reported that his pain is an 8/10 during a flare-up, and it increases with weight bearing activities, suggesting that the Veteran is not bedridden or incapacitated during his reported flare-ups.  Additionally, it was noted that he uses a standard cane when he is having an acute attack of gout and therefore he is able to mostly offload the big toe when he is walking.  Although he reported that he is usually home and resting due to the gout flare-ups, he did not report any incapacity or inability to do daily activities; he merely reported a preference to not go anywhere unless he absolutely has to.  Similarly, at the February 2009 VA examination, although the Veteran described his gout flare-ups as severe, he also said that during the flare-ups, he "tries to stay off his feet and take the medications."  Again, trying to stay off one's feet does not meet the definition of a severely incapacitating exacerbation, nor does it comport with the Veteran's wife's statements that the Veteran's pain is so severe that he cannot walk.  

In sum, despite the evidence from the August 2003 VA examination report (which, importantly, was never repeated by any treatment provider in any medical record or examination report) that the Veteran has functional impairment in that he can only walk or stand for half an hour without rest, and despite the Veteran's wife's statements that he sometimes has to sit around and do nothing because of the severe pain/not walk due to the pain, which the Board has found to be less than credible and therefore not probative evidence, the Veteran has never been shown to suffer an incapacitating episode as defined by VA regulations or the general (dictionary) definition due to his gouty arthritis at any time during the pendency of this appeal and, specifically, prior to June 23, 2010.  To reiterate, the Board does not deny that the Veteran experiences significant pain, flare-ups of pain and occasional swelling in his feet, primarily his left great toe, which sometimes requires him to take a break and rest after a certain amount of activity on his feet; however, he has never been prescribed bed rest by a physician or shown to have been unable to walk or ambulate, as a result of his bilateral foot gouty arthritis alone.  Using a cane to offload the big toe when walking or sitting down to rest, staying off of his feet a few times a day to take a break after some prolonged activity, trying to stay off of his feet, or preferring to rest as opposed to going out are not included in the definition of a severely incapacitating exacerbation or an inability to walk perform daily activities.  Additionally, the evidence shows that the Veteran has several problems with his feet and toes; gouty arthritis is not his only foot disability.  In conclusion, the evidence, both medical and lay, does not show that the Veteran has at least three incapacitating episodes a year due to his gout alone.   

Finally, the Board also notes the Veteran is in receipt of Social Security Administration disability benefits.  The Veteran has been determined to be unemployable as a result of a back disorder, which is currently on appeal.  Therefore, Social Security Administration 's determination regarding his level of disability is not relevant to the claim for his bilateral foot gouty arthritis.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Further, VA is not bound by the findings of disability and/or unemployability made by other agencies, including Social Security Administration.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

Applying all of the appropriate Diagnostic Codes to the facts of this case, an objective assessment of the Veteran's impairment from his gouty arthritis of the feet does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of 20 percent prior to June 23, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116 .

The Board finds that the schedular ratings for the Veteran's gouty arthritis are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of such disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Notably, there are higher ratings available for three or more severely incapacitating episodes a year, symptom combinations productive of definite impairment of health objectively supported by examination, and for additional symptomatology such as weight loss and anemia or more frequent severely incapacitating exacerbations, or for total incapacitation.  The Veteran's symptom combination is not productive of definite impairment of health and he does not have severely incapacitating exacerbations as described above.  He also does not suffer from weight loss or anemia or the criteria for an even higher rating.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's gouty arthritis.  The record does not reflect that the Veteran has required hospitalization for treatment of his gouty arthritis.  Moreover, the evidence suggests that the Veteran is currently unemployed due to being laid off from work in 2009.  Importantly, the Veteran reported that he did not miss any time at work even when he had a flare-up because of his gouty arthritis, and there is otherwise no evidence that his gouty arthritis would otherwise markedly interfere with his employment.  The record does reflect that there would be some interference with employment due to some functional impairment from increased symptoms from standing or walking too long, but these problems do not amount to marked interference.  In any event, the basis of the VA Rating Schedule is to compensate for the interference that each individual disability causes with employment.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disabilities.  Thus, no extraschedular referral is required.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran filed a claim for TDIU and it was denied in a September 2012 rating decision.  The Veteran did not appeal the decision and since the September 2012 decision, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU is not currently before the Board.


ORDER

Entitlement to a rating in excess of 20 percent for bilateral foot gouty arthritis, prior to June 23, 2010 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


